Citation Nr: 1341477	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to the service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 1954. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.  The Veteran then perfected a timely appeal of this issue.

In May 2013 and July 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by his service-connected tinnitus.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in December 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim.  

The Board notes that the Veteran has not been provided a VCAA notice letter specifically addressing the requirements for secondary service connection.  However, the Board finds that the Veteran, through his representative, demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO and communications to the Board.  The Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Board acknowledges that the RO made several attempts to secure a copy of the Veteran's STRs.  After several searches, the RO determined that the records were unavailable in a Formal Finding of Unavailability dated in January 2012.  The Veteran was informed of the unavailability of these records in a letter from the RO dated that same month.  In the letter, the Veteran was afforded the opportunity to submit his own copies of the STRs or alternate documentation.  The Veteran has stated throughout his appeal that he does not have copies of the STRs.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between his current disorder and his active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in January 2012, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  VA addendum medical opinions were also obtained in June 2013 and September 2013.  These medical opinions involved reviews of the claims file and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its May 2013 and July 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included obtaining the Veteran's recent VA treatment records, which were obtained and associated with the claims file.  The remands also directed the AMC to obtain VA addendum medical opinions, which were obtained in June 2013 and September 2013.  The remands also included obtaining the December 2011 Fee-Basis Audiogram, which was obtained and associated with the claims file.  Finally, the remands involved readjudicating the claim, which was accomplished in the July 2013 and October 2013 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss, to include as secondary to the already service-connected tinnitus.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Board will begin by addressing direct service connection.

Taking the first element of service connection, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, a current diagnosis has been established.  At the January 2012 VA audiological examination, audiometric testing yielded the following findings:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
50
70
70
LEFT
25
30
50
65
75

Using the Maryland CNC test, the speech recognition score was 88 percent in each ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  Thus, the Veteran has satisfied the first element of service connection (i.e., a current diagnosis under  38 C.F.R. § 3.385).

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Veteran's STRs are not of record.  The RO made several attempts to obtain the Veteran's STRs.  After several searches, the RO determined that the records were unavailable.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer, 19 Vet. App. at 217-18, citing Russo, 9 Vet. App. at 51; see Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  In this regard, the Board notes that the Veteran's DD-214 Form does document that his Military Occupational Specialty (MOS) was Infantry.  Giving the Veteran the benefit of the doubt, exposure to acoustic trauma during his active military service is conceded.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though disabling hearing loss may not have been demonstrated at the military separation, a Veteran may still establish service connection for a current hearing loss disorder by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disorder is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The first post-service relevant complaint of hearing loss was in a November 2001 VA Medical Center (VAMC) treatment record.  Again, the Veteran's active duty ended in February 1954.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).  The Board also notes that his complaints of decreased hearing were noted subsequently even though the Veteran declined to be referred for an audiology consultation, suggesting that the Veteran did not seek treatment for his hearing loss complaints.  See October 2003 VA treatment report.  Moreover, the Veteran stated in his November 2011 application that his bilateral hearing loss began in March 1952.
As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, on VA examination in January 2012, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it was less likely as not (less than 50 percent probability) that the Veteran's current bilateral hearing loss was caused by or a result of an event in his military service.  The examiner reasoned that the Veteran reported gradual onset of hearing loss over the past 10 or more years.  However, the examiner found that there was no nexus to the Veteran's period of service, as his hearing loss was most consistent with presbycusis (hearing loss related to the natural aging process).  The examiner cited to the findings from the Beaver Dam Study (2010).  However, there is no further explanation regarding this study or how it is applicable to the Veteran.  Therefore, in May 2013, the Board found this opinion to be inadequate and remanded the issue for an addendum opinion to be obtained.

In June 2013, the January 2012 VA examiner provided a VA addendum medical opinion.  Following another review of the claims file, the examiner provided additional comments and an explanation of the Beaver Dam study (2010), which was referred to in the January 2012 VA examination.  Specifically, the examiner stated that the Beaver Dam study pertaining to hearing loss found that there was no
statistical difference in hearing between those who served in the military and
those who did not serve in the military.  The study concluded that, "Veterans and
non-Veterans were equally likely to have a hearing loss." (Wilson et al Prevalence and degree of hearing loss among males in Beaver Dam cohort comparison of veterans and nonveterans JRRD 47 505-520).  In addition another study by Folmer, et al (2011), found hearing thresholds between Veterans and non-Veterans did not differ significantly, which, according to the examiner, supports the Beaver Dam study.  Both studies also concluded that the hearing losses observed were most likely related to presbycusis (hearing loss associated with the natural aging process) and to non-military occupational noise exposure over many years (such as found in farming).  The examiner stated that the Veteran reported, in the January 2012 examination history, a gradual onset of hearing loss over the past 10 or more years, which is 48 years after his discharge from the military service.  The examiner pointed out that there was no report of hearing problems with a nexus to the Veteran's period of active service.  In addition, the examiner added that the Institute of Medicine 2005 Report (a landmark study) on noise exposure and the military concluded that noise-induced hearing loss occurs immediately and does not have a delayed-onset weeks months or years after the exposure event.  Thus, as the Veteran reports onset of hearing loss well after his discharge from his active military service (48 years after discharge), the examiner found that there was no nexus between the Veteran's current bilateral hearing loss and his period of active military service (completed 58 years ago).  The examiner added that the Veteran's configuration of his bilateral hearing loss was most consistent with presbycusis (hearing loss related to the natural aging of the hearing system).  

The June 2013 examiner continued to cite the medical literature, pointing to the fact that, "In the United States as in other developed nations most hearing loss develops gradually during middle or old age without any identifiable cause or association other than advancing years."  (Tinnitus Theory & Management ed JB Snow Jr MD BC Decker Hamilton London 2004).  The examiner stated that these studies support the previous opinion provided for this Veteran.  The preponderance of the evidence supports the fact that hearing loss related to military noise exposure did not have a delayed onset weeks months or years after the Veteran's active military service.  Studies have shown there is no significant differences in hearing between Veterans and non-Veterans, and that hearing loss is most commonly associated with civilian noise exposure (such as that found in farming) and with presbycusis (hearing loss due to the natural aging process).  As the Veteran reported hearing loss onset about 10 years ago or 48 years after his discharge from the active military service, the examiner found that there was no connection to his active military service.  

The June 2013 VA examiner was also asked to discuss any lay evidence of continuity of symptomatology dating back to military service.  In this regard, the examiner stated that she could not find any lay statements in the claims file that showed continuity of symptomatology dating back to the Veteran's military service for hearing loss.

In September 2013, the January 2012 VA examiner provided another VA addendum medical opinion.  Following another review of the claims file, the examiner determined that the preponderance of the evidence supports that it was less than likely as not that the Veteran's current bilateral hearing loss is caused by, a result of, or aggravated by his active military service completed 59 years ago.  The examiner stated that the Veteran reports he had hearing loss dating back to 1952; however, the examiner pointed out that if this was true, then he did not seek a hearing evaluation for this until 2011, or according to the above note, until 2001 or 47-59 years after discharge.  The examiner indicated that she could not find any additional lay statements in the claims file showing continuity of symptomatology dating back to military service for the Veteran's hearing loss.  The examiner pointed out, at the January 2012 VA examination, she found that the "Veteran reports gradual onset of hearing loss over the past 10+ years."  The examiner stated that this was what the Veteran reported to the examiner on that date.  The examiner further reasoned that there was no evidence to show a nexus to the Veteran's period of service.  In addition, the examiner pointed out that the Veteran reported, in his audiological history questionnaire for his VA examination, that he worked as a civilian around farm machinery (for many years).  The examiner stated that working around farming equipment is a well-established cause for hearing loss.  Thus, the Veteran worked for many years around farming equipment without the use of any ear protection, as was reported by the Veteran to the examiner at the January 2012 VA examination.  In addition, the examiner found that the configuration of the Veteran's hearing loss was most consistent with presbycusis, which was hearing loss related to the natural aging process.  His hearing loss could be a textbook example of presbycusis.  This would be consistent with his first hearing examination being done 47 years after discharge.  

The September 2013 VA examiner continued by stating that there have been studies examining the incidence of hearing loss between Veterans and non-Veterans.  These studies have concluded that there is no significant difference between Veterans and non-Veterans for hearing loss.  For instance, the Beaver Dam study pertaining to hearing loss found that there was no statistical difference in hearing between those who served in the military and those who did not serve in the military.  The study concluded that, "Veterans and non-Veterans were equally likely to have a hearing loss..." (Wilson et al, Prevalence and degree of hearing loss among males in Beaver Dam cohort: Comparison of Veterans and non-Veterans, JRRD, 47, 505-520).  In addition, another study by Folmer, et al (2011), found hearing thresholds between Veterans and non-Veterans did not differ significantly, which, according to the examiner, supports the Beaver Dam study.  Both studies also concluded that the hearing losses observed were most likely related to presbycusis (hearing loss associated with the natural aging process) and to non-military occupational noise exposure over many years (such as found in farming.)"  In the United States, as in other developed nations, most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years.  (Tinnitus: Theory & Management, ed JB Snow, Jr, MD, BC Decker, Hamilton, London, 2004).  Thus, the examiner found that there was absolutely no evidence to support the Veteran's new statement that he first noticed hearing loss in 1952.  The studies referenced for this report reflect the current standard of care.  These studies support the previous opinion provided for this Veteran.  The examiner found that it was far more likely the Veteran's current hearing loss was related to noise exposure over many years in farming and is due to presbycusis.

In summary, the September 2013 VA examiner determined that the preponderance of the evidence supports that it was less than likely as not that the Veteran's current hearing loss was caused by, a result of, or aggravated by his active military service completed 59 years ago.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  She provided medical opinions that are supported by and consistent with the evidence of record.  The examiner also cited to the medical literature to support her medical opinions.  She gave an alternative theory to address the etiology of the current bilateral hearing loss - namely, aging.  There is no positive evidence to the contrary of these opinions in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct basis is not warranted.

The Board will now address secondary service connection.

As noted above, the first element of secondary service connection requires evidence of a current disorder, and the Veteran has satisfied this requirement.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for tinnitus.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  

The January 2012 VA examiner did not provide a medical opinion regarding secondary service connection.

However, in June 2013, the January 2012 VA examiner provided an addendum medical opinion.  Following another review of the claims file, the examiner found that the preponderance of the evidence supports that tinnitus is a symptom and does not cause hearing loss; therefore, it is less likely than not that the Veteran's service-connected tinnitus is the cause of his present bilateral hearing loss.  The examiner reasoned that the most common cause of the symptom of tinnitus is presbycusis or hearing loss related to the natural aging process.  "Tinnitus is considered a symptom rather than an illness."  (NRC 1982).  As tinnitus is a symptom of many health problems, such as the natural aging process, high blood pressure, caffeine, tobacco products, salt intake, etc., tinnitus cannot cause hearing loss.  "Epidemiologic studies show that presbycusis (hearing loss associated with the natural aging process of the hearing system) is the most prevalent cause of tinnitus."  (Tinnitus Theory and Management ed JB Snow Jr MD BC Decker Hamilton London 2004).  Therefore, as tinnitus does not cause hearing loss, the examiner concluded that the Veteran's now service-connected tinnitus (which is not documented in any of his active service records or VA records until 2012 and is not reported until 58 years after discharge) is not the cause of his current hearing loss.

In September 2013, the January 2012 VA examiner provided another VA addendum medical opinion.  Following another review of the claims file, the examiner determined that, as tinnitus cannot cause hearing loss, the Veteran's current hearing loss is not (and cannot) be caused by, a result of, or aggravated by his now service-connected tinnitus.  The examiner reasoned that tinnitus is not a disease process; instead, it is a symptom.  As tinnitus is a symptom and not a cause of any disorder, tinnitus does not cause hearing loss.  Tinnitus is a symptom of many things including tobacco use, alcohol use, excessive salt use, and a side effect of many over-the-counter medications.  Aging is the most common cause of tinnitus.  Another common cause of the symptom of tinnitus is presbycusis, or hearing loss related to the natural aging process.  "Tinnitus is considered a symptom rather than an illness."  (NRC, 1982).  As tinnitus is a symptom of many health problems, such as the natural aging process, caffeine, use of tobacco products, salt intake, etc., tinnitus cannot cause hearing loss.  "Epidemiologic studies show that presbycusis
(hearing loss associated with the natural aging process of the hearing system) is
the most prevalent cause of tinnitus..."  (Tinnitus: Theory and Management, ed. JB
Snow, Jr, MD, BC Decker, Hamilton, London, 2004).  In summary, the examiner found that, as tinnitus cannot cause hearing loss, the Veteran's current hearing loss is not (and cannot) be caused by, a result of, or aggravated by his now service-connected tinnitus.

The examiner clearly reviewed the STRs and other evidence in the claims folder.  She provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these opinions in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

The Board notes that the Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from November 2001, almost 50 years after the Veteran's military separation in 1954.  When the Veteran was first treated post-service in 2001, he did not indicate that his bilateral hearing loss had been present since his active military service.  Additionally, as pointed out by the September 2013 VA examiner, the Veteran reported working around farming equipment post-service without the use of ear protection.  This is a superseding cause.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for an organic disease of the nervous system, to include sensorineural hearing loss.  As stated above, the earliest post-service medical treatment records are dated from 2001, and the Veteran was separated from the active duty in 1954.  No diagnosis of sensorineural hearing loss was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, although the Veteran is competent to report that he injured his hearing during his active military service, which resulted in his current bilateral hearing loss, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his bilateral hearing loss to be credible, since the Veteran first reported symptoms of bilateral hearing loss in November 2001, almost 50 years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show bilateral hearing loss until over four decades after his separation from the active duty and which contains only negative nexus opinions.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his hearing loss symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for bilateral hearing loss.  

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the bilateral hearing loss was caused or aggravated by the service-connected tinnitus, this issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his bilateral hearing loss to his service-connected tinnitus have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current bilateral hearing loss was not related to his service-connected tinnitus.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for bilateral hearing loss, to include as secondary to the service-connected tinnitus, is not warranted.






	(CONTINUED ON NEXT PAGE)

ORDER

The claim for service connection for bilateral hearing loss, to include as secondary to the service-connected tinnitus, is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


